USCA4 Appeal: 21-4254      Doc: 47           Filed: 12/29/2022   Pg: 1 of 5




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4254


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

           v.

        FERMIN GOMEZ-JIMENEZ,

                     Defendant – Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:17-cr-00589-JKB-3)


        Submitted: October 5, 2022                                  Decided: December 29, 2022


        Before WYNN and RUSHING, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Brent E. Newton, Gaithersburg, Maryland, for Appellant. Erek L. Barron,
        United States Attorney, Zachary B. Stendig, Assistant United States Attorney, John J.
        Truex Chung, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4254        Doc: 47        Filed: 12/29/2022     Pg: 2 of 5




        PER CURIAM:

                  Fermin Gomez-Jimenez pled guilty to conspiracy to participate in a racketeering

        enterprise and using a firearm during and in relation to a crime of violence. At sentencing,

        the district court imposed a total of 456 months’ imprisonment, along with a five-year term

        of supervised release, $4,700 in restitution, and a $200 special assessment. On appeal,

        Gomez-Jimenez argues that the court’s oral sentence and written judgment are inconsistent

        with respect to the imposition of $4,700 in restitution. Finding no reversible error, we

        affirm.

                                                      I.

                  In September 2019, pursuant to a written plea agreement, Gomez-Jimenez pled

        guilty to one count of conspiracy to participate in a racketeering enterprise in violation of

        18 U.S.C. § 1962(d) and one count of using a firearm during and in relation to a crime of

        violence in violation of 18 U.S.C. § 924(c). His plea agreement included a standard appeal

        waiver in which he waived, among other things, the right to “appeal whatever sentence . . .

        imposed (including any term of imprisonment, fine, term of supervised release, or order of

        restitution) for any reason.” J.A. 56.

                  At the May 18, 2021, sentencing hearing, the district court sentenced Gomez-

        Jimenez to 456 months of imprisonment and five years of supervised release. It then

        incorporated the mandatory (or “statutory”) conditions of supervised release, as well as the

        standard conditions of supervised release as set out in the presentence report and the court’s

        standing order. It also pronounced two special conditions of supervised release relating to

        Gomez-Jimenez’s immigration status. The court then stated it would impose no fine and

                                                      2
USCA4 Appeal: 21-4254       Doc: 47        Filed: 12/29/2022      Pg: 3 of 5




        that “[r]estitution is in order, [and] the government has asked for $4,700, jointly and

        severally with other defendants in the case.” J.A. 149. Prior to the end of the hearing, the

        district court briefly revisited the restitution issue, setting a payment plan whereby Gomez-

        Jimenez would “pay restitution in the amount of $50 per month upon his release from

        incarceration . . . and the commencement of his supervised release term.” J.A. 154–55.

        Neither Gomez-Jimenez nor his counsel objected to the restitution order or the payment

        plan for restitution.

               On May 20, 2021, the district court issued its written judgment. That judgment

        included the terms of imprisonment and supervised release, as well as the two special

        conditions of supervised release related to Gomez-Jimenez’s immigration status,

        announced at sentencing. The court inserted the restitution requirements in the section on

        “Supervised Release Additional Conditions,” alongside the two other special conditions,

        stating that Gomez-Jimenez “must pay restitution in the amount of $4,700.00, in equal

        monthly installments of $50.00, joint and several with co-defendants.” J.A. 171. In the

        next section on “Criminal Monetary Penalties,” the judgment again noted Gomez-

        Jimenez’s restitution obligation and set forth the schedule of payments. J.A. 172–73.

               Gomez-Jimenez timely appealed from the judgment, challenging only the

        imposition of $4,700 in restitution.

                                                     II.

               In United States v. Rogers, we held that “all non-mandatory conditions of supervised

        release must be announced at a defendant’s sentencing hearing.” 961 F.3d 291, 296 (4th

        Cir. 2020). Therefore, when a discretionary condition of supervised release appears for the

                                                     3
USCA4 Appeal: 21-4254      Doc: 47         Filed: 12/29/2022     Pg: 4 of 5




        first time in a subsequent written judgment, the defendant has not been actually sentenced

        to that condition, the condition is a nullity, and the proper remedy is to remand for

        resentencing. United States v. Singletary, 984 F.3d 341, 344 (4th Cir. 2021) (citing Rogers,

        961 F.3d at 295, 300–01). Gomez-Jimenez claims that the district court committed Rogers

        error when, at sentencing, it failed to designate restitution and the payment plan expressly

        as discretionary conditions of supervised release.

                                                    A.

               As an initial matter, the Government argues that Gomez-Jimenez’s appeal waiver

        bars his claim on appeal. The parties do not dispute that the appeal waiver is valid, but as

        we have previously held, a Rogers claim typically falls outside the scope of a valid appeal

        waiver. Singletary, 984 F.3d at 345. This case is no different. As in Singletary, the

        relevant portion of the appeal waiver here applies only to “whatever sentence is imposed.”

        J.A. 56. But “the heart of a Rogers claim is that discretionary conditions appearing for the

        first time in a written judgment in fact have not been ‘imposed.’” Singletary, 984 F.3d at

        345 (emphasis in original). Thus, if Gomez-Jimenez prevails on the merits of his Rogers

        claim, he has not been sentenced to the restitution condition of supervised release at all.

        Because such a claim falls outside the scope of his appeal waiver, we conclude that the

        appeal waiver does not bar his claim.

                                                    B.

               We turn to the merits of Gomez-Jimenez’s Rogers claim. In doing so, we review

        “the consistency of [Gomez-Jimenez’s] oral sentence and the written judgment de novo,



                                                     4
USCA4 Appeal: 21-4254       Doc: 47         Filed: 12/29/2022      Pg: 5 of 5




        comparing the sentencing transcript with the written judgment to determine whether an

        error occurred as a matter of law.” Rogers, 961 F.3d at 296 (quotation omitted).

               The transcript is clear that the district court discussed restitution several times at

        sentencing. Read in context, moreover, the district court’s statement that restitution and

        the payment plan “will be paid upon . . . the commencement of [Gomez-Jimenez’s]

        supervised release term” indicates that these would be conditions of supervised release.

        J.A. 155. The animating purpose of the Rogers rule is to afford the defendant the

        opportunity to object to the condition in open court, flowing from the right to be present at

        sentencing. Rogers, 961 F.3d at 298. Here, Gomez-Jimenez and his counsel had ample

        opportunity to object given they were on notice that the district court would be announcing

        restitution and the payment plan as conditions of supervised release. Because the district

        court announced restitution and the associated payment plan as part of the sentence, there

        is no Rogers error warranting remand in this case. Moreover, given that Gomez-Jimenez

        acknowledges that the appeal waiver in his plea agreement precludes a challenge to the

        restitution order itself, we do not reach issues arising from the restitution order.

                                                      III.

               For the foregoing reasons, we affirm Gomez-Jimenez’s sentence. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                       5